United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1888
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Patrick Corey Colvin

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                   ____________

                           Submitted: December 13, 2019
                             Filed: December 18, 2019
                                   [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Patrick Colvin appeals the sentence the district court1 imposed after he pleaded
guilty to a firearm offense. His counsel has moved to withdraw and has filed a brief

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       After careful review, we conclude that the district court did not abuse its
discretion in sentencing Colvin, as there was no indication that it overlooked a
relevant 18 U.S.C. § 3553(a) factor, or committed a clear error of judgment in
weighing relevant factors, see United States v. Salazar-Aleman, 741 F.3d 878, 881
(8th Cir. 2013) (standard of review); and the sentence was within the Guidelines
range, see United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).
Furthermore, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion and affirm.
                     ______________________________




                                       -2-